Title: To Alexander Hamilton from Caleb Gibbs, 16 May 1791
From: Gibbs, Caleb
To: Hamilton, Alexander


Barre [Massachusetts] May 16th. 1791
My best friend
I have been honored by your much esteemed favour of the 20th. Ulto.
With the most pungent greif did I read your Letter respecting Mr. Tracy’s affair. It is to much for me to relate. Nay My good Hamilton (excuse the freedom) it fairly unmanned me. And what is still more effecting to me, to see my amiable wife looking over the Letter and exclaiming is it possible, is it possible Mr. Gibbs that you have lost that hard earned money you friendly lent that wicked man. Indeed my friend it was too much for her to bear. And more particularly so, considering her situation we have been almost ever since in a state of dispair for I have all along held up to her the Idea, that there was hopes of recovering my property more especially as we thought it was in your hands—but now forever lost—not only so but good money which I borrowed of you to bear my expences thrown away in pursuit of what he owes me & god only knows when I shall ever be able to pay you.
Pray for gods sake my friend speak to the President for me. The Surveyorship of the Port of Boston is now vacant, cannot you befriend me. Every one who knows (& I know you do) that the great Oeconomy used in the Expenditures of the Generals family was in a very great degree owing to me. Speak peace to me. Drop but one drop of the balm of Comfort & Consolation. If I am worthy of another line from you, give me it as a Comforter.
I pray god to preserve you & believe me yours   devotedly
C Gibbs
P.S. Remember I am always ready to obey your Commands.
